DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 8/12/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. 
In regards to claims 1 and 15, Applicants argue that Murao fails to teach a radiation source for the display device.  The Examiner respectfully disagrees.  Murao discloses a display device that includes a radiation source (a light source is provided),
an emission surface through which radiation from the radiation source passes during operation (surface of display panel 10), wherein the emission surface comprises a plurality of pixels (110, pixels),  each pixel comprises a plurality of subpixels (each pixel comprises subpixels 110a-c).  The Examiner respectfully notes that for the pixels of the display panel to function as intended a light source must be provided.  Without a light source the display would be non-functional.  As such, Murao includes a radiation source.
In regards to claim 17, Applicants argue that Murao fails to teach “first and second spatial regions that do not overlap.  In regards to Liu, Applicants argue that “a 
In regards to Applicant’s arguments, the Examiner respectfully notes that Liu was relied upon to teach the limitation “first and second spatial regions that do not overlap.”  Further, Liu discloses (e.g. figures 2-3) an optical element (lenses 261-263) is arranged downstream of the emission surface in a radiation direction and configured to deflect the radiation emitted from the emission surface (see figures 2-3, light is deflected via lenses), wherein the optical element directs radiation from the first subpixels of some pixels exclusively into a first spatial region (viewable zones 2321-2325), 
the optical element (lenses 261-263) directs radiation from the second subpixels of some pixels exclusively into a second spatial region, the first and the second spatial regions do not overlap with each other at distances from the emission surface larger or equal than a minimum distance (e.g. two of viewing zones that do not overlap; i.e. 90 does not overlap 93), 
and the radiation-emitting device is configured such that, in operation, it produces an image with a three-dimensional optical impression for an observer in the first spatial region who looks at the emission surface (The right eye of the viewer 90 can see the image S1 corresponding to the image Img1 in the circumstance that the viewer 90 is inclined right in the central zone 232.  The left eye of the viewer 90 can see the image S2 corresponding to the image Img2 such that the viewer 90 can see the 3-dimensional image with a parallax) [0037-0041],
and the radiation-emitting device is configured such that it produces an image with a two-dimensional optical impression for an observer in the second spatial region 
The Examiner respectfully notes that three-dimensional viewing occurs with both eyes (i.e. zone 90 with both eyes).  Two-dimensional viewing occurs with one eye (i.e. zone 93 with one eye).  As such, Liu meets the limitations as currently claimed. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims were rejection under 35 U.S.C. 103, not 35 U.S.C. 102 and it is the combination of references that teaches the instant invention as currently claimed. 
Thus, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao et al. (US 2016/0195731) in view of Kwon (US 2012/0154713).
Consider claim 1, Murao et al. disclose (e.g. figures 11-13) a radiation-emitting device comprising: 
a radiation source (a light source is provided),
an emission surface through which radiation from the radiation source passes during operation (surface of display panel 10), wherein
the emission surface comprises a plurality of pixels (110, pixels), 
each pixel comprises a plurality of subpixels (each pixel comprises subpixels 110a-c),
in plan view of the emission surface, each pixel forms a partial area of the emission surface and each subpixel forms a portion of such partial area (see figure 11, the pixel is a portion of the display 10 and the subpixel is a partial area of the pixel),
for each pixel, at least first subpixels are operable individually and independently of one another (for the display to operate as intended, pixels are modified independently),
at least some of the pixels comprise one or more second subpixels operable independently of the first subpixels (The pixels are independently adjusted to for the 
all subpixels of a pixel together make up at most 50 % of the area of the pixel so that in simultaneous operation of all subpixels radiation is emitted via at most 50 % of the area of the pixel (see figure 11, the area is <50% of the panel) [0164].
However, Murao does not explicitly disclose that the second subpixels are larger than the first subpixels.  Murao and Kwon are related as light emitting devices.  Kwon discloses second subpixels that are larger than first subpixels (see figure 13, the LED 112a have a larger size than the R and B LEDs 111 and 113) [0088-0090].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the subpixels of Murao to have the size relationship, as taught by Kwon, in order to obtain white light.
Consider claim 15, the modified Murao et al. reference discloses (e.g. figures 11-13 of Murao) a radiation-emitting device, wherein some subpixels are configured to emit light in the blue and/or green and/or red spectral range (subpixels are red/blue/green) [0164 of Murao].
Claim 2-5, 7-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao et al. (US 2016/0195731) in view of Kwon (US 2012/0154713) as applied to claim 1 above, and in further view of Liu et al. (US 2015/0022440).
Consider claim 2, Murao et al. do not explicitly disclose that an optical element is arranged downstream of the emission surface in a radiation direction and configured to deflect the radiation emitted from the emission surface, wherein the optical element directs radiation from the first subpixels of some pixels exclusively into a first spatial 
Consider claim 3, the modified Murao et al. reference discloses a radiation-emitting device, configured such that, during operation, it displays different perspectives of an image in different zones of the first spatial region, wherein a three-dimensional image impression is produced by the simultaneous perception of two perspectives for 
Consider claim 4, the modified Murao et al. reference discloses a radiation-emitting device, the optical element (lenses 261-263) directs radiation from the second subpixels of some pixels exclusively into a second spatial region, the first and the second spatial regions do not overlap with each other at distances from the emission surface larger or equal than a minimum distance (e.g. two of viewing zones that do not overlap), and the radiation-emitting device is configured such that it produces an image with a two-dimensional optical impression for an observer in the second spatial region who looks at the emission surface (a two-dimensional image is presented in each spatial region so that a user with one eye perceives a two-dimensional image) [0037-0041]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Murao et al., in order to provide a plurality of viewing regions.
Consider claim 5, the modified Murao et al. reference discloses a radiation-emitting device, wherein viewed in plan view of the emission surface, a pixel forms a parallelogram shaped partial area of the emission surface (see figure 11 of Murao, the partial areas are parallelogram shaped), and the parallelogram-shaped partial area formed by a pixel can be divided into at least two disjoint, parallelogram-shaped portions such that all first subpixels are arranged in a first parallelogram-shaped portion 
Consider claim 7, Murao et al. disclose (e.g. figure 12) a radiation-emitting device, wherein the regions of a pixel not emitting any radiation during operation are configured to block radiation at least in areas (see figure 12, the barrier BR area blocks light).  However, Murao et al. do not explicitly disclose that the radiation is absorbed.  Although Murao et al. do not explicitly disclose absorbing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the barrier could absorb radiation since a blocking barrier is disclosed and there are a finite potential ways in which the barrier can block light (e.g. absorb, reflect).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the barrier to absorb radiation in order to provide design options for preventing backlight leakage.
Consider claim 8, the modified Murao et al. reference discloses a radiation-emitting device, wherein the optical element has a radiation masking on a side facing  since a blocking barrier is disclosed and there are a finite potential ways in which the barrier can block light (e.g. absorb, reflect).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the barrier to absorb radiation in order to provide design options for preventing backlight leakage.
Consider claim 9, Murao et al. does not explicitly disclose that the optical element comprises a plurality of lenses, and a pixel is assigned at least one lens, and said lens is configured to deflect the radiation emerging from the pixel.  Murao et al. and Liu et al. are related as display devices.  Liu discloses (e.g. figure 3) an optical element that comprises a plurality of lenses, and a pixel is assigned at least one lens, and said lens is configured to deflect the radiation emerging from the pixel (see figure 3, the optical element comprises a plurality of lenses (e.g. 261-263) wherein the pixels are assigned to at least one lens and the lens deflects the radiation emerging from the pixel (e.g. 
Consider claim 16, Murao et al. do not explicitly disclose that the radiation-emitting device is an auto stereoscopic display.  Murao et al. and Liu are related as display devices.  Liu discloses (e.g. figure 3) a device wherein the radiation-emitting device is an autostereoscopic display [0034-0041].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Murao et al., to incorporate the autostereoscopic display as taught by Liu, in order to provide glasses-free three-dimensional viewing.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao et al. (US 2016/0195731) in view of Liu et al. (US 2015/0022440) (both of record).
Consider claim 17, Murao discloses (e.g. figures 11-12) a radiation-emitting device comprising:
a radiation source (a light source is provided),
an emission surface through which radiation from the radiation source passes during operation (surface of display panel 10),
each pixel comprises a plurality of subpixels (each pixel comprises subpixels 110a-c),
in plan view of the emission surface, each pixel forms a partial area of the emission surface and each subpixel forms a portion of such partial area (see figure 11, the pixel is a portion of the display 10 and the subpixel is a partial area of the pixel),

at least some of the pixels comprise one or more second subpixels operable independently of the first subpixels (The pixels are independently adjusted to for the display to function as intended so that a first subpixel of a first pixel could be independent of a second subpixel from a second pixel),
all subpixels of a pixel together make up at most 50 % of the area of the pixel, so that in simultaneous operation of all subpixels radiation is emitted via at most 50 % of the area of the pixel (see figure 11, the area is <50% of the panel) [0164].
However, Murao et al. do not explicitly disclose an optical element arranged downstream of the emission surface in a radiation direction and configured to deflect the radiation emitted from the emission surface, wherein the emission surface comprises a plurality of pixels, the optical element directs radiation from the first subpixels of some pixels exclusively into a first spatial region, the optical element directs radiation from the second subpixels of some pixels exclusively into a second spatial region, the first and the second spatial regions do not overlap with each other at distances from the emission surface larger or equal than a minimum distance, the radiation-emitting device is configured such that, in operation, it produces an image with a three-dimensional optical impression for an observer in the first spatial region who looks at the emission surface, and the radiation-emitting device is configured such that it produces an image with a two-dimensional optical impression for an observer in the second spatial region who looks at the emission surface.

the optical element (lenses 261-263) directs radiation from the second subpixels of some pixels exclusively into a second spatial region, the first and the second spatial regions do not overlap with each other at distances from the emission surface larger or equal than a minimum distance (e.g. two of viewing zones that do not overlap), 
and the radiation-emitting device is configured such that, in operation, it produces an image with a three-dimensional optical impression for an observer in the first spatial region who looks at the emission surface (The right eye of the viewer 90 can see the image S1 corresponding to the image Img1 in the circumstance that the viewer 90 is inclined right in the central zone 232.  The left eye of the viewer 90 can see the image S2 corresponding to the image Img2 such that the viewer 90 can see the 3-dimensional image with a parallax) [0037-0041],
and the radiation-emitting device is configured such that it produces an image with a two-dimensional optical impression for an observer in the second spatial region who looks at the emission surface (a two-dimensional image is presented in each spatial region so that a user with one eye perceives a two-dimensional image) [0037-0041]. It would have been obvious to a person of ordinary skill in the art before the 
Claims 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao et al. (US 2016/0195731) in view of Kwon (US 2012/0154713) as applied to claim 1, and in further view of Lee et al. (US 2017/0236866).
Consider claim 11, Murao does not explicitly disclose that the radiation source comprises a plurality of optoelectronic semiconductor chips, and some pixels are assigned different optoelectronic semiconductor chips.  Murao and Lee are related as display panels.  Lee discloses (e.g. figures 12A-19) a radiation source that comprises a plurality of optoelectronic semiconductor chips, and some pixels are assigned different optoelectronic semiconductor chips (the LEDs are assigned to chips and the circuit board is designed to independently drive the LEDs) [0115-0118].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Murao to include the optoelectronic semiconductor chips, as taught by Lee, in order to selectively illuminate the LEDs.
Consider claim 13, Murao does not explicitly disclose that a pixel is uniquely assigned a first integrated circuit, the first integrated circuit being configured to individually and independently electrically drive the first subpixels of the pixel.   Murao and Lee are related as display panels.  Lee discloses (e.g. figures 12A-19) that a pixel is uniquely assigned a first integrated circuit, the first integrated circuit being configured to individually and independently electrically drive the first subpixels of the pixel (the LEDs are assigned to chips and the circuit board is designed to independently drive the LEDs.  An independent chip can be used for each subpixel) [0115-0118].  It would have 
Consider claim 18, the modified Murao et al. reference discloses a radiation-emitting device, wherein, in operation, the second subpixels of the pixel are controlled by an electronic component other than the first integrated circuit (the LEDs are assigned to chips and the circuit board is designed to independently drive the LEDs.  An independent chip can be used for each subpixel) [0115-0118 of Lee].
Claim 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao et al. (US 2016/0195731) in view of Kwon (US 2012/0154713) and Liu et al. (US 2015/0022440) as applied to claim 2 above, and in further view of Lee et al. (US 2017/0236866).
Consider claim 12, the modified Murao reference does not explicitly disclose that the first subpixels and the second subpixels of a pixel are assigned different optoelectronic semiconductor chips.  Murao, Liu and Lee are related as display panels.  Lee discloses (e.g. figures 12A-19) wherein first subpixels and the second subpixels of a pixel are assigned different optoelectronic semiconductor chips (the LEDs are assigned to chips and the circuit board is designed to independently drive the LEDs) [0115-0118].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Murao to include the optoelectronic semiconductor chips, as taught by Lee, in order to selectively illuminate the LEDs.
Consider claim 14, the modified Murao reference does not explicitly disclose that in operation, the second subpixels of the pixel are controlled by an electronic .
Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872